UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT H.B. FULLER COMPANY (Exact name of the registrant as specified in its charter) Minnesota 001-09225 41-0268370 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 1200 Willow Lake Boulevard, P.O. Box 64683 St. Paul, MN 55164-0683 (Address of principle executive offices) (Zip code) John J. Corkrean , Executive Vice President and Chief Financial Officer (651) 236-5900 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016 . 1 Section 1 – Conflict Minerals Disclosure Item 1.01 – Conflicts Minerals Disclosure and Report This Form SD of H.B. Fuller Company (the “Company”) is filed pursuant to Rule 13p-1 promulgated under the Securities Exchange Act of 1934, as amended, for the reporting period January 1, 2016 to December 31, 2016. A copy of the Company’s Conflict Minerals Report is provided as Exhibit 1.01 to this Form SD, and is publicly available at www.hbfuller.com . Item 1.02 Exhibit As specified in Item 1.01 of this Form SD, the Company is hereby filing its Conflict Minerals Report as Exhibit 1.01 to this report. Section 2 Exhibits Item 2.01 Exhibits The following exhibit is filed as part of this report. Exhibit No. Description Conflict Minerals Report of H.B. Fuller Company 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. May 31, 2017 H.B. FULLER COMPANY By: /s/ John J. Corkrean John J. Corkrean Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Conflict Minerals Report of H.B. Fuller Company 4
